DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group III, claims 14-36 and 38-43 in the reply filed on 1 September 2022 is acknowledged. The examiner notes that Group III was incorrectly referred to as Group II in applicant’s reply; however, it is clear that it is Group III that is elected.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-15, 25-34, and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencherif et al. (US 2014/0227327 A1).
Bencherif et al. (hereafter referred to as Bencherif) is drawn to an injectable cryogel vaccine, as of Bencherif, title and abstract. As such, the skilled artisan would have been motivated to have used the composition of Bencherif to have treated a patient. The composition administered in the method of Bencherif appears to have the following structure.

    PNG
    media_image1.png
    406
    765
    media_image1.png
    Greyscale

As to the required polymer scaffold of claim 14, Bencherif teaches the following as of page 34, claim 1 of Bencherif, reproduced below.

    PNG
    media_image2.png
    109
    402
    media_image2.png
    Greyscale

This is understood to read on the required scaffold with interconnected pores. Additionally, Bencherif teaches the term “Scaffold” at various locations at various locations including but not limited to paragraphs 0253-0254.
As to the required dendritic cell activation factor of claim 14, Bencherif teaches CpG for dendritic cell activation, as of Bencherif, paragraph 0076. As such, CpG reads on the required dendritic cell activation factor.
As to the required dendritic cell recruitment factor of claim 14, Bencherif teaches GM-CSF for dendritic cell recruitment and programming in paragraph 0069.
As to the required leukemia antigen of claim 14, Bencherif appears to suggest an antigen for leukemia, among a list of other known cancers, as of Bencherif, paragraph 0041. As such while the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference, and the fact that a leukemia antigen is taught in a long list of types of cancer. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. In view of this teaching, the skilled artisan would have been motivated to have used the method of Bencherif to have treated leukemia.
 As to claim 15, Bencherif teaches fighting cancers such as leukemia, as of Bencherif, paragraphs 0041 and 0149. As such, the skilled artisan would have been motivated to have administered the composition of Bencherif to a patient who has leukemia.
As to claims 25-26, Bencherif appears to teach that the components release in less than ten days, as of figure 15D, reproduced below.

    PNG
    media_image3.png
    402
    489
    media_image3.png
    Greyscale

As to claim 27, Bencherif teaches subcutaneous injection, as of at least paragraph 0013.
As to claim 28, Bencherif teaches induction of cytotoxic T-cells (e.g. CD8 T-cells) as of at least paragraphs 0028, 0048, and 0083.
As to claim 29, Bencherif teaches CD11 T-cells in at least paragraph 0048, and CD86 T-cells in at least paragraph 0078.
As to claim 30, the CD8 T-cell response discussed by at least paragraphs 0028, 0048, and 0083 of Bencherif is understood to read on the required adaptive immune response.
As to claim 31, the skilled artisan would have expected that administering an anti-cancer treatment such as that of Bencherif would have resulted in reduction or elimination of cancer cells. The skilled artisan would have expected that had a leukemia antigen been used in the method of Bencherif, the resulting method would have reduced or eliminated leukemia cells.
As to claim 32, Bencherif teaches that the method can result in the immune system preventing cancer, as of at least paragraph 0136 of Bencherif. The skilled artisan would have expected that had a leukemia antigen been used in the method of Bencherif, the resultant method would have at least partially prevented the type of leukemia for which the antigen was administered.
As to claim 33, Benecherif teaches the lack of an autoimmune response in paragraph 0147.
As to claim 34, Bencherif teaches the composition being administered one time in the patient’s lifetime, as of at least paragraph 0045.
As to claim 40, Bencherif teaches GM-CSF for dendritic cell recruitment and programming in paragraph 0069.
As to claim 41, Bencherif appears to teach the required encapsulation in figure 5, reproduced above.
As to claim 42, Bencherif teaches both PEG and alginate in paragraph 0011.
As to claim 43, Bencherif teaches an initial burst with followed sustained release in paragraph 0248.


Claim(s) 16-21 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencherif et al. (US 2014/0227327 A1) in view of Van Tendeloo et al. (Proceedings of the National Academy of Sciences, Vol. 107, No. 31, pages 13824–13829).
Bencherif is drawn to a method of administering an anti-cancer vaccine in a polymer scaffold comprising CpG oligodeoxynucleotide and GM-CSF. See the rejection above over Bencherif by itself. Bencherif teaches a leukemia antigen as of paragraph 0041.
Bencherif does not specify the Wilms Tumor antigen.
Van Tendeloo et al. (hereafter referred to as Tendeloo) teaches dendritic cell vaccination of patients with acute myeloid leukemia using Wilms Tumor 1 Antigen, as of Tendeloo, page 13824, title.
Tendeloo does not teach the required scaffold, dendritic cell activation factor, and dendritic cell recruitment factor.
It would have been prima facie obvious for one of ordinary skill in the art to have used the Wilms Tumor 1 antigen of Tendeloo as the antigen in the method of Bencherif. Bencherif is drawn to treatment of a variety of cancers including leukemia, as of the broad disclosure of Bencherif using antigens directed to such cancer. However, Bencherif does not teach a specific leukemia antigen. Tendeloo teaches that the Wilms Tumor 1 antigen is a useful antigen for anti-cancer therapeutic vaccination against leukemia. As such, the skilled artisan would have been motivated to have administered Wilms Tumor antigen as the antigen in the method of Bencherif for predictable treatment of leukemia by anti-cancer vaccination with a reasonable expectation of success.
As to claim 16, Tendeloo teaches acute myeloid leukemia, as of page 13824, title and abstract.
As to claim 17, Tendeloo teaches a patient who had previously had leukemia treated by chemotherapy but is at a high risk of a relapse, as of Tendeloo, page 13825, left column, top paragraph.
As to claim 18, this claim is rejected for essentially the same reason as to why claim 16 is rejected.
As to claim 19, Tendeloo discusses relapsed patients extensively on page 13825; e.g. as of the left column, top three paragraphs and right column, bottom half of page.
As to claim 20, Tendeloo teaches a hematopoetic stem cell transplantation, as of Tendeloo, page 13824, left column. As such, the skilled artisan would have been motivated to have combined a hematopoetic stem cell treatment with the vaccination treatment specified by Tendeloo in order to have predictably treated acute myeloid leukemia with a reasonable expectation of success.
As to claim 21, Tendeloo teaches chemotherapy, as of at least page 13824, abstract. This chemotherapy would have read on the required chemotherapy.
As to claims 38-39, Tendeloo teaches WT1126–134 on page 13826, right column. This is understood to read on the claimed requirements.


Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencherif et al. (US 2014/0227327 A1) in view of Van Tendeloo et al. (Proceedings of the National Academy of Sciences, Vol. 107, No. 31, pages 13824–13829), the combination further in view of Emens et al. (Cancer Immunology Research, Vol. 3(5), 2015, pages 436-443).
Bencherif is drawn to a method of administering an anti-cancer vaccine in a polymer scaffold comprising CpG oligodeoxynucleotide and GM-CSF. Bencherif teaches a leukemia antigen as of paragraph 0041, and Tendeloo teaches Wilms Tumor Antigen as the leukemia antigen.
None of the above references teach the required dose spacing between the chemotherapeutic and the anticancer vaccine.
Emens et al. (hereafter referred to as Emens) teaches cancer chemotherapy in combination with immunotherapy, as of Emens, page 436, title and abstract. Emens teaches that “a single low dose of cyclophosphamide given 1 to 3 days before antigen exposure overcomes systemic immune tolerance to enhance both antibody and T-cell responses” as of page 440, right column, first paragraph.
Emens does not teach the required scaffold, dendritic cell activation factor, and dendritic cell recruitment factor.
It would have been prima facie obvious for one of ordinary skill in the art to have provided anticancer chemotherapy one day before administering the anti-cancer vaccine system of Bencherif using the antigen of Tendeloo. The skilled artisan would have been motivated to have done so because Emens teaches that anti-cancer chemotherapy administered one day before anti-cancer vaccination enhances immune response to the anticancer vaccine. As such, the skilled artisan would have been motivated to have administered anti-cancer chemotherapy one day prior to the anti-cancer vaccination of Bencherif (using Wilms Tumor antigen as the antigen) to have predictably enhanced anticancer immune response with a reasonable expectation of success.
As to claim 21, the cyclophosphamide of Emens, page 440, right column, top paragraph, is understood to read on the required chemotherapy agent.
As to claim 22, the cyclophosphamide of Emens, page 440, right column, top paragraph is administered prior to anticancer vaccination.
As to claim 23, Emens teaches doxorubicin as of page 440, right column, near middle of page.
As to claim 24, Emens teaches administering anticancer agent one day prior to anticancer vaccination, as of Emens, page 440, right column, top paragraph.


Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencherif et al. (US 2014/0227327 A1) in view of Van Tendeloo et al. (Proceedings of the National Academy of Sciences, Vol. 107, No. 31, pages 13824–13829), the combination further in view of Kohrt et al. (Blood, Vol. 118 No. 9, 10 November 2011, pages 5319-5329).
Bencherif is drawn to a method of administering an anti-cancer vaccine in a polymer scaffold comprising CpG oligodeoxynucleotide and GM-CSF. Bencherif teaches a leukemia antigen as of paragraph 0041, and Tendeloo teaches Wilms Tumor Antigen as the leukemia antigen. See the rejection above over Bencherif in view of Tendeloo by themselves.
None of the above references teach administering the antigen for vaccination to a bone marrow donor who will donate bone marrow to a cancer patient following vaccination.
Kohrt et al. (hereafter referred to as Kohrt) is drawn to donor immunization with WT1 (Wilms’ Tumor 1), as of Kohrt, title and abstract. Kohrt teaches the following method, as of page 5242, right column, bottom paragraph and onto page 5243, relevant text reproduced below, with examiner added explanatory text in brackets.

We next assessed whether the T-cell immune response induced by WT1 vaccination could be efficiently transferred into irradiated FBL3 tumor-inoculated recipients and inhibit tumor growth in murine BMT [Bone Marrow Transplantation] models. For these experiments, 4 weekly WT1 vaccinations were administered to LP/J (minor mismatch) or C57BL/6 (syngeneic) donor mice before the transfer of 5 X 106 TCD BM cells and 2 X 107 splenocytes into lethally irradiated C57BL/6 recipients (Figure 3A). Recipient mice received 5 X 102 FBL3.

As best understood by the examiner, this method appears to have slowed tumor progression, as of at least Kohrt, page 5234, left column, bottom paragraph.
Kohrt does not teach the required scaffold, dendritic cell activation factor, and dendritic cell recruitment factor.
It would have been prima facie obvious for one of ordinary skill in the art to have immunized a donor with WT1 antigen, as of Tendeloo, combined with the cancer vaccine delivery system of Bencherif, followed by bone marrow transplantation to a patient suffering from leukemia, as taught by Kohrt. Kohrt teaches vaccination of a donor with WT1 antigen followed by bone marrow transplantation to a mouse suffering from leukemia. Kohrt does not teach that the vaccine is delivered using a particular delivery vehicle; however, Bencherif teaches a delivery vehicle that is useful for delivery of a cancer vaccine intended to “target” dendritic cells. As such, the skilled artisan would have been motivated to have administered the Wilms Tumor antigen using the delivery vehicle of Bencherif to a donor followed by transplantation of the donor’s cells to a patient suffering from leukemia for predictable treatment of leukemia with a reasonable expectation of success.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencherif et al. (US 2014/0227327 A1) in view of Van Tendeloo et al. (Proceedings of the National Academy of Sciences, Vol. 107, No. 31, pages 13824-13829) and Kohrt et al. (Blood, Vol. 118 No. 9, 10 November 2011, pages 5319-5329), the combination further in view of Boyd et al. (US 2008/0279812 A1). 
Bencherif is drawn to a method of administering an anti-cancer vaccine in a polymer scaffold comprising CpG oligodeoxynucleotide and GM-CSF. Bencherif teaches a leukemia antigen as of paragraph 0041, and Tendeloo teaches Wilms Tumor Antigen as the leukemia antigen. Kohrt teaches administering the anti-cancer vaccine to a donor then donating cells from the donor to the leukemia patient. See the above-rejection.
None of the above references teach myeloablation therapy.
Boyd et al. (hereafter referred to as Boyd) is drawn to vaccination of patients and improving the efficacy of gene therapy, as of Boyd, title and abstract. Boyd suggests the administration of myeloablation therapy for treatment of leukemia and lymphoma, as of Boyd, paragraph 0030.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the myeloablation therapy of Boyd to the leukemia patient in Bencherif, Tendeloo, and Kohrt. Bencherif, Tendeloo, and Kohrt are all drawn to treatment of a leukemia. Boyd teaches that leukemia may be treated by administration of myeloablation therapy. As such, the skilled artisan would have been motivated to have combined the myeloablation therapy of Boyd with the additional anti-cancer vaccination therapies of Bencherif, Tendeloo, and Kohrt, for predictable treatment of leukemia with a reasonable expectation of success. Combining prior art elements (e.g. the according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.


Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bencherif et al. (US 2014/0227327 A1) in view of Van Tendeloo et al. (Proceedings of the National Academy of Sciences, Vol. 107, No. 31, pages 13824–13829), the combination further in view of David et al. (US 2015/0352201 A1).
Bencherif is drawn to a method for anticancer vaccination against leukemia comprising administering a leukemia antigen with a scaffold, GM-CSF, and CpG oligonucleotide. Tendeloo teaches the Wilms’ tumor antigen. See the rejection above over Bencherif in view of Tendeloo.
For the purposes of this rejection, the examiner understands, purely en arguendo, that Tendeloo does not teach the required sequence of claim 39.
David et al. (hereafter referred to as David) teaches the following in paragraph 0005, reproduced below by the examiner, with specific text highlighted by the examiner.

    PNG
    media_image4.png
    273
    413
    media_image4.png
    Greyscale

As such, David indicates that the above-indicated sequence, which is the sequence recited by claim 39, was known as a leukemia antigen prior to the effective filing date of the instant application.
David does not teach a scaffold.
It would have been prima facie obvious for one of ordinary skill in the art to have used the peptide of Davis as the antigen in the method of Bencherif and Tendeloo. Bencherif suggests a method of vaccinating against leukemia, and Tendeloo teaches various leukemia antigens. Davis teaches that the indicated peptide is a leukemia antigen for anticancer vaccination. As such, one of ordinary skill in the art would have been motivated to have used the peptide of Davis in order to have predictably acted as a leukemia antigen in the method of Bencherif and Tendeloo for predictable treatment of leukemia with a reasonable expectation of success.



No Rejection for Lack of Enablement
The examiner notes that claim 35 recites preventing leukemia. Claim 14 recites treating a patient in need thereof, though the instant specification indicates that the term “treatment” can include prophylaxis, as of the instant specification on page 16 paragraph 0059. Claims drawn to prevention and prophylaxis of disease are sometimes rejected for lack of enablement. However, the examiner has decided not to reject the instant claims on the grounds of lack of enablement. This is because the instant claims are drawn to a method of vaccination. This is evidenced by the fact that the claim 14 recites administration of an antigen, and the instant specification discloses vaccination-based immunotherapy on page 3, paragraph 0020. The general use of vaccination to prevent disease is known in the art. In addition, experiments in the instant specification appear to show the prophylactic abilities of the instantly claimed invention, as of e.g. the instant specification on page 7, paragraph 0035 and figures 3A-3F, as well as page 8 paragraph 0037 and figures 6A-6D.
In view of the fact that a) vaccination is known to prevent disease by teaching one’s immune system to have an immune reaction to disease, and b) the instant specification provides data showing prophylactic results, the examiner has decided not to reject the instant claims on the grounds of lack of enablement.



Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-36 and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,067,237. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instantly claimed method entails administering a polymer scaffold with interconnected pores, a dendritic cell activation factor (may be CpG), a dendritic cell recruitment factor (may be GM-CSF), and a leukemia antigen. This is used to treat a patient in need thereof.
Conflicting claim 1 is drawn to inducing an endogenous immune response against a cancer target. Conflicting claim 1 recites a scaffold comprising open, interconnected pores. Conflicting claim 2 recites GM-CSF and conflicting claim 13 recites a CpG oligonucleotide. Conflicting claim 6 recites a leukemia antigen.
The instant and conflicting claims differ because at least because the conflicting claims are drawn to a composition, whereas the instant claims are drawn to a method. Nevertheless, the skilled artisan would have been motivated to have combined a polymer scaffold, CpG, GM-CSF, and a leukemia antigen based upon the subject matter recited by the conflicting claims. The skilled artisan would have been motivated to have administered this to a patient suffering from leukemia in order to have treated said leukemia.


Claims 14-36 and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,132,210. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instantly claimed method entails administering a polymer scaffold with interconnected pores, a dendritic cell activation factor (may be CpG), a dendritic cell recruitment factor (may be GM-CSF), and a leukemia antigen. This is used to treat a patient in need thereof.
The conflicting claims are drawn to a cancer vaccine comprising a scaffold having open, interconnected pores, and GM-CSF, as of conflicting claim 1. The composition may have CpG rich oligonucleotide, as of conflicting claim 16. The composition may comprise a tumor antigen, as of conflicting claim 1. The conflicting claims suggest treatment of leukemia, as of conflicting claims 8 and 29.
 The instant and conflicting claims differ because at least because the conflicting claims are drawn to a composition, whereas the instant claims are drawn to a method. Nevertheless, the skilled artisan would have been motivated to have combined a polymer scaffold, CpG, GM-CSF, and a leukemia antigen based upon the subject matter recited by the conflicting claims. The skilled artisan would have been motivated to have administered this to a patient suffering from leukemia in order to have treated said leukemia.
The instant and conflicting claims also differ because the conflicting claims do not specifically recite a leukemia antigen. Nevertheless, the conflicting claims recite treating leukemia, and also recite a tumor antigen. As such, the skilled artisan would have been motivated to have utilized a leukemia antigen for predictably treating leukemia with a reasonable expectation of success.

Claims 14-36 and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,446,107. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instantly claimed method entails administering a polymer scaffold with interconnected pores, a dendritic cell activation factor (may be CpG), a dendritic cell recruitment factor (may be GM-CSF), and a leukemia antigen. This is used to treat a patient in need thereof.
The conflicting claims are drawn to a cancer vaccine comprising a scaffold having open, interconnected pores, and GM-CSF, as of conflicting claim 1. The composition may have CpG rich oligonucleotide, as of conflicting claim 19. The composition may comprise a tumor antigen, as of conflicting claim 1. The conflicting claims suggest treatment of leukemia, as of conflicting claim 9.
 The instant and conflicting claims differ because at least because the conflicting claims are drawn to a composition, whereas the instant claims are drawn to a method. Nevertheless, the skilled artisan would have been motivated to have combined a polymer scaffold, CpG, GM-CSF, and a leukemia antigen based upon the subject matter recited by the conflicting claims. The skilled artisan would have been motivated to have administered this to a patient suffering from leukemia in order to have treated said leukemia.
The instant and conflicting claims also differ because the conflicting claims do not specifically recite a leukemia antigen. Nevertheless, the conflicting claims recite treating leukemia, and also recite a tumor antigen. As such, the skilled artisan would have been motivated to have utilized a leukemia antigen for predictably treating leukemia with a reasonable expectation of success.

Claims 14-36 and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 11,096,997. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instantly claimed method entails administering a polymer scaffold with interconnected pores, a dendritic cell activation factor (may be CpG), a dendritic cell recruitment factor (may be GM-CSF), and a leukemia antigen. This is used to treat a patient in need thereof.
The conflicting claims are drawn to a cancer vaccine comprising a scaffold having open, interconnected pores, as conflicting claim 1. The conflicting claims recite GM-CSF, as of conflicting claim 17. The composition may have CpG rich oligonucleotide, as of conflicting claims 2-3. The composition may comprise a tumor antigen, as of conflicting claim 21. The conflicting claims suggest treatment of leukemia, as of conflicting claim 23.
The instant and conflicting claims differ because at least because the conflicting claims are drawn to a composition, whereas the instant claims are drawn to a method. Nevertheless, the skilled artisan would have been motivated to have combined a polymer scaffold, CpG, GM-CSF, and a leukemia antigen based upon the subject matter recited by the conflicting claims. The skilled artisan would have been motivated to have administered this to a patient suffering from leukemia in order to have treated said leukemia.
The instant and conflicting claims also differ because the conflicting claims do not specifically recite a leukemia antigen. Nevertheless, the conflicting claims recite treating leukemia, and also recite a tumor antigen. As such, the skilled artisan would have been motivated to have utilized a leukemia antigen for predictably treating leukemia with a reasonable expectation of success.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612